DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 20 has been amended to depend from claim 19.  Claim 19 requires that the particulate infused body has a core portion substantially free of particles.  This specifically requires that the particles NOT be homogenously distributed throughout the particulate-infused body, since particles are in some portions, but not in other portions of the particulate-infused body.  Claim 20 specifically requires that the particles be homogeneously distributed throughout the particulate-infused body, which directly contradicts the requirement of the parent claim.  The specification does not disclose having both of these conditions fulfilled at once, and it is not possible to have the particles be simultaneously both homogeneously and nonhomogeneously distributed throughout the particulate-infused body, thus it is not fairly described in the specification.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claim 20 has been amended to depend from claim 19.  Claim 19 requires that the particulate infused body has a core portion substantially free of particles.  This specifically requires that the particles NOT be homogenously distributed throughout the particulate-infused body, since particles are in some portions, but not in other portions of the particulate-infused body.  Claim 20 specifically requires that the particles be homogeneously distributed throughout the particulate-infused body, which directly contradicts the requirement of the parent claim.  It is not possible to have the particles be simultaneously both homogeneously and nonhomogeneously distributed throughout the particulate-infused body, thus it is not possible to perform the claimed process, thus it is not enabled. 
Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed in the 112 1st rejections above, claim 20 has claim limitations that contradict those in its parent claim.  This makes what it meant by that language unclear and a person skill in the art at the time of invention would not be reasonably know the metes and bounds of the claim.  There is no interpretation that the examiner is aware of that could fulfill both limitations, thus examination applying art to simultaneously fulfill them is precluded. Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11, 12, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 5962135) in view of Thebault (US 5686144).
Claims 1, 9, 10, and 14:   Walker teaches a method of making a particulate infiltrated porous body (col 1, lines 5-15), such as brake disks (col 1, lines 5-20), pores in the substrate are formed into interconnected pore networks (the pore networks are empty spaces in the substrate matrix)(col 1, lines 55-58) comprising:
a) preparing a suspension of particles of a first composition in a liquid medium (preparing additive solution of the colloidal material col 2, line 58, through col 3, line 15);
b) immersing a porous body of a second composition in the suspension (col 3, line 4-16);
c) infiltrating the porous body with particles of the first composition with the suspension to yield an infiltrated/composite body; (col 2, lines 15-30)
d) selectively removing the liquid medium from the infiltrated body while leaving behind the particles of the first composition to yield a particulate- infused body (col 3, lines 40-50);
wherein the porous body of the second composition is not wet by the liquid medium(col 3, lines 4-10); and
wherein during step c) the pressure of the suspension is decreased under vacuum and then increased to create a pressure differential which urges the suspension into the pores of the substrate (col 3, lines 10-30).  While increasing the pressure is pressurizing it, Walker does not teach that the suspension is above ambient pressure, so it is not in a pressurized state. 
Thebault is also directed towards infiltrating porous bodies, such as brake disks by immersing them in a bath of the material to be infiltrated and creating a pressure differential to urge the material into the pores of the substrate.  It teaches that this differential determines the impregnation depth (col 3, lines 10-46).  It, similar to Walker, teaches that the pressure differential can be created by first evacuating the porous body to a pressure below atmospheric (underpressure) and then increasing the pressure (col 4, lines 7-19).  However, it further teaches that the pressure differential can also be created by pressurizing the bath (overpressure) to pressures above atmospheric pressure (so the material is “pressurized”), as well as using both underpressure and overpressure, which would be evacuating the porous body and pressurizing the material to create the required pressure differential (col 3, lines 46-60).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to not only apply underpressure (evacuate the porous body), but to further apply pressures above atmospheric to the suspension of Walker (the suspension is pressurized), since, as taught by Thebault, they can be used together and those are known pressures taught to be used to create the required pressure differential to impregnate the porous body and doing so would produce no more than predictable results (claims 1 and 9).
Claims 2, 12, and 14:   Walker teaches evacuating the porous body to create the pressure differential, but exemplifies doing so after immersion, not before (col 3, lines 20-35). MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results." Doing this in either order will produce no unexpected results.
Claims 3 and 16:   Walker teaches calcining the particulate infused body at high temperatures first up to 200oC, which will desiccate it, and then to 1600oC react it (col 3, line 60 through col 4, line 10), which is reasonably considered a calcining step.
Claims 5, 11, and 17:   Walker teaches using SiC and AlN as friction modifiers to add to the substrate by infiltration of particles SiO2 or AlO(OH), respectively (col 2, lines 50-62).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use substitute some of the SiO2 with AlO(OH) in the suspension (suspend some of a third composition in the liquid medium since they are known substitutes for one another in order to deposit both of the SiC and AlN friction modifiers that were taught to be desirable for these substrates and doing so would produce no more than predictable results.
Claim 7: Walker doesn’t teach wherein the particulate-infused body has a core portion substantially free of particles.
Thebault is also directed towards vacuum infiltration of porous bodies which are brake disks and it teaches that it is desirable to tailor the depth of infiltration by controlling the pressure used such that there is a core portion of the body that does not become infiltrated (abstract).  It teaches that the protective materials that are infiltrated into the pores of such bodies are detrimental to the friction surfaces, so they should be infiltrated in such a way that friction core region is not impregnated with the protective materials (col 2, lines 29-65).  It further teaches that the protective materials can be supplied as particles in a suspension (col 5, lines 3-4).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further perform the infiltration process of Walker with a suspension of protective material particles that does not fully infiltrate the body, but instead only goes to a certain depth on certain faces, leaving a core of the body that is substantially free of particles in order to provide the required oxidation protection as taught by Thebault to the brake pads while not degrading their braking performance (claim 7).
Claim 8:   Walker teaches and embodiment where the particles are homogeneously distributed throughout the particulate-infused body (abstract).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 5962135) in view of Thebault (US 5686144), in view of Bhandarkar (US 20010172979)
Walker teaches including SiO2 (silica), which is available in colloidal form, as the particles, but it does not specifically teach if they are vitreous.
Bhandarkar is directed towards SiO2 colloids which it teaches using vitreous silica particles in powder form to make [0031].  While it is another known form of silica colloid, using vitreous particles advantageously allows for colloids with higher loading levels and which will dry faster than non-vitreous particles when the solvent it removed (as it is in Walker)[0010].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use vitreous silica colloids as the silica colloids of Walker, since they were known specific kinds of available silica colloids and using them could allow for higher loadings (which would result in faster infiltration) and shorter drying times (claim 4).
Claims 5, 6, 11, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 5962135) in view of Thebault (US 5686144), in view of Murphy (WO 2008075055).
Claims 6 and 18: Walker teaches infiltrating the material of brake pads in its process (abstract), but it does not specifically teach calcining to react particles of a first composition with particles of a third composition to produce particles of a fourth composition.
	Murphy is also directed towards infiltrating porous bodies (including brake pads) using suspensions of particles (abstract).  However, it further teaches that multiple different ceramic particles may be added at the same time in a first precursor liquid (these could be particles of a first and a third composition, page 15, line 10 through page 16, line 10) and calcined to react them together to form chemically bonded phosphate ceramic material (page 19, line 15 through page 20, line 10).  It further teaches that additional particles of different materials (a different third composition) can be added to the suspension and may react during the formation of the chemically bonded phosphate ceramic material to yield yet another composition (a different fourth composition) to affect the properties of the resulting ceramic (page 21, line 27 through page 22, line 10).
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to add particles of a first composition and a third composition and calcine them to react them into particles of a fourth composition, as taught by Murphy, since such reactions were known to the art and taught to be used to create desired materials in such substrates in order to tailor their properties (claims 6 and 18).
Claims 5, 11, and 17: see the discussion for claim 6, there are multiple particles of different compositions in the suspension.
Claim 13: Walker exemplifies using carbon brake pads as the porous body of the second composition (col 1, lines 5-15), it exemplifies infiltrating such with particles of SiO2 and metal oxides (col 2, lines 50-65), but it does not specifically teach that the carbon material brake pads might contain SiO2 as well or infiltrating carbon particles into the porous body as well.
	Murphy teaches that the brake pads it is infiltrating may be carbon brake pads which are made of carbon (page 1, line 30 through page 2, line 10), but it further teaches they may be made of more than one material, such as carbon and silica (SiO2) (page 10, lines 1-5).  It further teaches infiltrating particles including carbon (abstract) and silica (SiO2)(page 21, line 28, through page 22, line 10).  Thus, Murphy teaches infiltrating a first composition of carbon into a porous body of a second composition of carbon, which are the same.  It further teaches infiltrating a first composition of silica into a porous body of a second composition of silica, which are the same.  
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use identical materials (e.g. carbon) for the first and second compositions because the prior art teaches infiltrating such materials into such porous bodies and doing so would produce no more than predictable results (claim 13).
Claim 19: Walker doesn’t teach wherein the particulate-infused body has a core portion substantially free of particles.
Thebault is also directed towards vacuum infiltration of porous bodies which are brake disks and it teaches that it is desirable to tailor the depth of infiltration by controlling the pressure used such that there is a core portion of the body that does not become infiltrated (abstract).  It teaches that the protective materials that are infiltrated into the pores of such bodies are detrimental to the friction surfaces, so they should be infiltrated in such a way that friction core region is not impregnated with the protective materials (col 2, lines 29-65).  It further teaches that the protective materials can be supplied as particles in a suspension (col 5, lines 3-4).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further perform the infiltration process of Walker with a suspension of protective material particles that does not fully infiltrate the body, but instead only goes to a certain depth on certain faces, leaving a core of the body that is substantially free of particles in order to provide the required oxidation protection as taught by Thebault to the brake pads while not degrading their braking performance (claim 19).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-14, 16-20 have been considered but are not convincing in view of the new grounds of rejection.
Applicant’s argument on page 8 of their remarks where applicant argues that in order for the suspension to be “pressurized”, a “positive pressure” above atmospheric pressure must be applied, not just increasing the pressure.  That is found convincing, but in view of the new grounds of rejection, the claims are not allowable.  The pressure change that Walker teaches to urge the suspension into the porous body is from a reduced pressure up to atmospheric pressure.  However, Thebault was applied to teach that to create the pressure differential, not only can reduced pressures be used, but they can be used in combination with pressures above atmospheric pressure.  
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712